Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rohena et al. (US Pub. No. 2019/0035317 A1) shows a display method (Fig. 14 and para. 135) of a fan display apparatus (100, Fig. 1 and para. 33) comprising; detecting a present display section of a blade portion of the fan display apparatus (Fig. 14 and para. 136); acquiring the image data to be displayed (Fig. 14 and para. 137); determining whether the present display section and the previous display section are the same (i.e. still image or moving image, para. 137); changing a present display mode of the display elements, if the present display section and the previous display section are not the same (i.e. displaying a moving image, para. 137); displaying the image data according to the changed display mode (i.e. displaying a moving image, para. 137).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites the method of displaying the image data according to a present display mode, if the present display section and the previous display section are the same: wherein each display element comprises a plurality of display lamps, the
plurality of display lamps are separately arranged around starting at an intersection point, the display mode comprises a first mode of lighting the odd display lamps around 
 The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 3, 5 – 11, 13 – 17, 19 and 20 are allowable at least by virtue of their dependence on claim 1.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CARL ADAMS/
Examiner, Art Unit 2627